DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Objections and/or Rejections
The objection to the drawings was withdrawn because the examiner determined the connection or no connection of the viewing instrument to the surgical guide is not essential to understanding the invention.  The drawings and specification support both configurations

The rejection under 35 USC 112(a) for enablement for how suction would be provided in a guide system having a slit is withdrawn because the cut out is provided to secure a laser device within the guide via an expansion/spreading.  A laser device when inserted would expand the cut out and enable suction.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence G. Fridman on 27 January 2022.



27. (Currently Amended) A laser surgical guide system for guiding a laser surgical instrument comprising: 
a guide arrangement formed by a wall shaped as a truncated cone defining a hollow body extending between an input region and an output region, a cross-section of the input region being greater than a cross-section of the output region, an output opening provided at the output region, a cut out portion extending longitudinally through the wall of the body between the input and output regions, a top wall extending through the input region and having at least first and second apertures, a chamber formed within the hollow body, the first aperture guiding passage of a laser surgical instrument having a light delivery tip, a handle connected to the second aperture and extending outwardly from said top wall, a suction conduit connected to the chamber through the second aperture and passing through said handle, a proximal end of the suction conduit connected to a vacuum device creating a vacuum at a distal end thereof and within the chamber, and 
wherein in use upon insertion of the laser surgical instrument through the first aperture into the chamber the light delivery tip through the output opening is positioned at a treatment site; wherein said vacuum causes evacuation of debris produced at the treatment site through the output opening, the chamber and the suction conduit.


Allowable Subject Matter
Claims 23 and 25-29 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly suggest the combination of limitations in the claims including a cut out portion extending through the wall of the body of the guide and a top portion having a first aperture connected to suction conduit and second aperture configured to receive a laser surgical instrument.  The closest prior art is Rasumoff (US 3,877,429) which discloses a guide that expands at longitudinal slits when a surgical instrument is inserted through the guide; however, there is no disclosure of a top portion with two apertures or applying suction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        27 January 2022